McDONALD, J.,
agreeing with reasons.
hi agree with the majority that there is no right of action to contest a zoning ordinance merely based on competitive disadvantage. I concur to point out that, even if competitive disadvantage were sufficient to support a right of action, the plaintiff in this case could not complain of any such competitive disadvantage, because the plaintiff is not currently operating a business on its property. Without a business, plaintiff is not in a position to compete with any other business, much less to be disadvantaged by any such competition.